 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal Union 399, United Brotherhood of Carpentersand Joiners of America, AFL-CIO and K & K Con-struction Co., Inc. Case 22 CC 675May 10, 1979SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENELLOAND MURPHYOn November 22, 1977, the National Labor Rela-tions Board issued its Decision and Order in theabove-entitled proceeding,' finding, contrary to theAdministrative Law Judge, that Respondent LocalUnion 399, United Brotherhood of Carpenters andJoiners of America, AFL-CIO, did not violate Sec-tion 8(b)(4)(ii)(B) of the Act by publicizing a primaryarea standards dispute to the consuming public bymeans of peaceful pickets and handbills. Accordingly,the Board dismissed the complaint.Thereafter, K & K Construction Co., Inc., filed apetition for review of the Board's Order before theUnited States Court of Appeals for the Third Circuit.On January 12, 1979, the court issued its opinion,2inwhich it set aside the Board's Order on the groundthat the Board erred in characterizing the picketing asprimary in nature and failing to apply the settledmerged-product rule.3The court remanded the caseto the Board for appropriate action consistent withthe court's opinion.Thereafter, the Board accepted the court's remandand notified the parties of this action by letter datedApril 6, 1979.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.In view of the foregoing, including the court's opin-ion and the entire record in the case, the Board ac-cepts the court's findings and conclusions as the lawof the case and hereby issues the Order as set forthbelow.4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that Respondent, Locali 233 NLRB 718 (Member Penello dissenting).2 K d K Construction Co., Inc. v. N.L.R.B., 592 F.2d 1228 (3d Cir. 1979).1592 F.2d at 1229.4Member Penello agrees with the court's decision as well as the presentdisposition of the case for the reasons stated in his dissenting opinion in theBoard's original Decision.Union 399, United Brotherhood of Carpenters andJoiners of America, AFL-CIO, Blairstown, New Jer-sey, its officers, agents, and representatives, shall:1. Cease and desist from threatening, coercing, orrestraining Panther Valley Ltd. by engaging in picket-ing to persuade customers not to patronize or pur-chase homes sold by Panther Valley Ltd., or threaten-ing to engage in such picketing, where an objectthereof is to force or require Panther Valley Ltd., orany other persons, to cease doing business withK & K Construction Co., Inc., under circumstancesprohibited by Section 8(b)(4)(ii)(B) of the Act.2. Take the following affirmative action designedto effectuate the policies of the Act:(a) Post at its business offices and meeting hallscopies of the attached notice marked "Appendix."5Copies of said notice, on forms provided by the Re-gional Director for Region 22, after being duly signedby Respondent's representative, shall be posted by itimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to mem-bers are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said noticesare not altered, defaced, or covered by any other ma-terial.(b) Furnish to the Regional Director for Region 22signed copies of the attached notice marked "Appen-dix," for posting by Panther Valley Ltd. and K & KConstruction Co., Inc., if they are willing, at placeswhere they customarily post notices to their employ-ees.(c) Notify the Regional Director for Region 22, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten, coerce, or restrainPanther Valley Ltd. by engaging in picketing topersuade customers not to patronize or purchasehomes sold by Panther Valley Ltd., or threaten-242 NLRB No. 22108 LOCAL UNION 399. CARPENTERSing to engage in such picketing, where an objectthereof is to force or require Panther Valley Ltd.,or any other persons, to cease doing businesswith K & K Construction Co., Inc.. under cir-cumstances prohibited by Section 8(b)(4)(ii)(B)of the National Labor Relations Act. asamended.LOCAL. UNION 399, UNITED BROTHERHOODOF CARPENTERS AND JOINERS OF AMERICA,AFL-CIO109